Exhibit 10.1



MICHAEL L. RAMSEY, District Attorney (State Bar No. 79166)
MARC NOEL, Supervising Deputy District Attorney (State Bar No. 142558)
JENNIFER DUPRE-TOKOS, Deputy District Attorney (State Bar No. 191480)
Butte County District Attorney’s Office
25 County Center Dr. #245
Oroville, CA 95965
Telephone:  (530) 538-7411
 
 
Attorneys for the People
 
 
BRAD D. BRIAN (State Bar No. 79001)
MICHAEL R. DOYEN (State Bar No. 119687)
LISA J. DEMSKY (State Bar No. 186006)
MUNGER, TOLLES & OLSON LLP
350 South Grand Avenue
Fiftieth Floor
Los Angeles, California 90071-3426
Telephone:  (213) 683-9100


KATE DYER (State Bar No. 171891)
CLARENCE, DYER & COHEN LLP
899 Ellis Street
San Francisco, California 94109-7807
Telephone:  (415) 749-1800

 
 
Attorneys for Defendant






SUPERIOR COURT OF THE STATE OF CALIFORNIA


COUNTY OF BUTTE




PEOPLE OF THE STATE OF CALIFORNIA,
 
 
vs.
 
 
PACIFIC GAS AND ELECTRIC COMPANY,
 
Defendant.
 
 
Case No. 2OCF01422
 
 
PLEA AGREEMENT AND SETTLEMENT
 
 
 




THE PEOPLE OF THE STATE OF CALIFORNIA and the defendant Pacific Gas and Electric
Company (the “Company” or “PG&E”), through its counsel Munger, Tolles & Olson
LLP and Clarence, Dyer & Cohen LLP, hereby agree to this Plea and Settlement
Agreement (the “Agreement”).  Subject to the conditions set forth in this
Agreement, the Company agrees to enter a plea of guilty to eighty-four (84)
counts of involuntary manslaughter in violation of Cal. Penal Code § 192(b), and
one (1) count of unlawfully causing a fire in violation of Cal. Penal Code § 452
and will admit the special allegations pursuant to Cal. Penal Code
§§ 452.1(a)(2),




--------------------------------------------------------------------------------



452.1(a)(3), 452.1(a)(4), as set forth in the indictment in the criminal
prosecution of the Company, case number 2OCF01422.



I.
INTRODUCTION



This Agreement is made and entered into between the People of the State of
California (the “People”), currently represented by the District Attorney of
Butte County (the “DA”) and the defendant, Pacific Gas and Electric  Company
(the “Company” or the “PG&E”), currently represented by Munger, Tolles & Olson
LLP and Clarence, Dyer & Cohen LLP.  The People and PG&E are individually
referred to herein as “Party” and, collectively, as the “Parties.”
1.          On January 29, 2019, PG&E commenced a voluntary case under Chapter
11 of Title 11 of the United States Code (the “Chapter 11 Cases”) in the United
States Bankruptcy Court for the Northern District of California (the “Bankruptcy
Court”).
2.          This Agreement is entered into to resolve the criminal prosecution
of the Company, case number 2OCF01422, arising out of the November 8, 2018
wildfire in Butte County, California known as the “Camp Fire.”
3.          The DA has determined that entering into this Agreement to resolve
the prosecution of the Company is appropriate and in furtherance of justice
based upon a totality of the circumstances and in light of the following:
(a)          The Company’s acceptance of responsibility and agreement to enter
the plea described below;
(b)          The Company’s agreement to compensate victims of the Camp Fire,
including through:
(i)          The restructuring support agreement entered into on December 6,
2019, by PG&E, certain attorneys representing victims of the Camp Fire, the
“Official Committee of Tort Claimants,” et al., and approved by the Bankruptcy
Court on December 19, 2019, providing for, among other things, the establishment
of a “Fire Victim Trust” to compensate victims of the Camp Fire and other
wildfires, the payment by PG&E of approximately $13.5 billion in cash and
equity, and the settlement, release, and satisfaction of


2

--------------------------------------------------------------------------------



“Fire Victim Claims,” to be effected pursuant to PG&E’s Plan of Reorganization
in the Chapter 11 Cases (as amended, supplemented, or otherwise modified, and to
the extent applicable, confirmed by the United States Bankruptcy Court, the
“Plan of Reorganization”);
(ii)          The restructuring support agreement entered into on September 22,
2019, by PG&E and certain holders of subrogation claims and approved by the
Bankruptcy Court on December 19, 2019, providing for, among other things, the
payment by PG&E of $11 billion and the settlement, release, and satisfaction of
“Subrogation Claims,” to be effected pursuant to the Plan of Reorganization; and
(iii)          The agreements entered into by the Company and certain “Public
Entities,” providing for payment by PG&E of $1 billion and the settlement,
release, and satisfaction of “Public Entities Wildfire Claims,” including
payments of approximately $270 million to the Town of Paradise, California, $252
million to Butte County, and $47.5 million to the Paradise Recreation and Park
District, to be effected pursuant to the Plan of Reorganization.
(c)          The Company’s cooperation with the DA’s investigation of the Camp
Fire.
(d)          The significant risk that a further criminal prosecution of the
Company at this time could jeopardize the Company’s ability to pay victims
pursuant to the agreements noted in sections I.3.b(i), (ii), and (iii) above, to
be effected pursuant to the Plan of Reorganization, or to participate in the
go-forward wildfire fund established by the State of California pursuant to 2019
Cal. Legis. Serv. Ch. 79 (A.B. 1054) (West).



II.
GUILTY PLEA AND SETTLEMENT



The Company knowingly, intelligently, voluntarily, and with the advice of
counsel agrees to the following terms:
1.          Acceptance of Responsibility.  The Company acknowledges and accepts
criminal responsibility for causing the Camp Fire.
2.          Plea.  Subject to the terms of this Agreement and the promises of
the People set forth herein, the Company agrees to plead guilty to eighty-four
(84) counts of involuntary manslaughter in violation of Cal. Penal Code § 192(b)
and one (1) count of unlawfully causing a


3

--------------------------------------------------------------------------------



fire in violation of Cal. Penal Code § 452 and admit the special allegations
pursuant to Cal. Penal Code §§ 452.1(a)(2), 452.1(a)(3), 452.1(a)(4), as set
forth in the indictment in the criminal action against the Company, case number
2OCF01422.
3.          Factual basis.  The Company knowingly, intelligently, voluntarily,
and with the advice of counsel, stipulates and agrees that there exists a
sufficient factual basis for the Butte County Superior Court to accept the
guilty plea described in section II.2. of this Agreement.
4.          Agreed sentence.  The Parties agree that (i) the Company will be
sentenced to pay the maximum total fine and penalty of not more than
($3,486,950.00), which amount includes (a) any applicable base fine, pursuant to
Cal. Penal Code § 672, and (b) all related fees, penalties and assessments, and
(ii) no other or additional sentence will be imposed on the Company in the
criminal action against the Company, case number 2OCF01422.
5.          Investigative costs.  The Company agrees to pay $500,000.00 to the
Butte County District Attorney Environmental and Consumer Protection Trust Fund
to reimburse costs spent on the investigation of the Camp Fire.
6.          Restitution.  Nothing in this Agreement prejudices the rights of any
of the heirs of the decedents specified in the indictment returned against the
Company on March 17, 2020, in the criminal action against the Company, case
number 2OCF01422, with respect to any claims filed on behalf of the decedents in
the Chapter 11 Cases.  The People, by and through the DA further agree not to
oppose any effort by the Company to seek the discharge of claims for restitution
pursuant to Cal. Penal Code § 1202.4 in the Chapter 11 Cases made on the grounds
that such claims are satisfied pursuant to the aforementioned agreements and the
Plan of Reorganization.
7.          Waiver and acknowledgment of rights.  The Company understands that
it has certain constitutional rights including (a) the right to a speedy public
jury trial at which it would be presumed innocent and could not be convicted
unless twelve impartial jurors were convinced of its guilt beyond a reasonable
doubt, (b) the right to confront witnesses and cross-examine witnesses, and (c)
the right to produce evidence and issue subpoenas to bring into court all
witnesses and evidence favorable to it.  The Company further understands that by
pleading guilty, it is giving up




4

--------------------------------------------------------------------------------





its right to a jury trial, its right to confront and cross-examine witnesses,
and its right to produce evidence and witnesses on its own behalf.
8.          Waiver of appeal.  Solely for the purpose of this Agreement and the
entry of its guilty plea as provided herein, and provided that the Butte County
Superior Court does not impose a sentence in addition to, or other than, as
provided herein, the Company knowingly, intelligently, and voluntarily waives
any right to appeal its plea of guilty or any agreed upon sentence.
9.          Release.  Upon approval and acceptance of this Agreement by the
Butte County Superior Court and the Bankruptcy Court, the People, by and through
the DA, agree not to prosecute any criminal charges related to or arising out of
the Camp Fire against the Company, PG&E Corporation, any wholly-owned
subsidiaries thereof, and their respective successors and assigns, including
PG&E Corporation and Pacific Gas and Electric Company, as reorganized pursuant
to the Chapter 11 Cases.
(a)          The People, by and through the DA, agree that the implementation of
this Agreement will be in full and final satisfaction, release, and discharge of
the proofs of claim filed by the People, by and through the DA, on October 17
and October 24, 2019 in the Chapter 11 Cases, Claims Nos. 57948, 59642, 65945,
87014, and 87021.  The People, by and through the DA, represent and acknowledge
that the aforementioned proofs of claim are the only proofs of claim submitted
by People in the Chapter 11 Cases.
10.          Withdrawal of plea.  The Parties agree that the Company will be
entitled to withdraw its guilty plea if:
(a)          This Agreement is not approved and accepted by the Butte County
Superior Court;
(b)          Any obligation, including but not limited to fines, penalties,
assessments, obligations to pay restitution pursuant to Cal. Penal Code § 1202.4
in addition to the settlements described in Section I of this Agreement, and
non-monetary obligations, is imposed upon the Company in the criminal case
against the Company, case number 2OCF01422, in addition to or other than the
sentence agreed by the Parties as set forth in section II.4 of this Agreement;
or




5

--------------------------------------------------------------------------------



(c)          This Agreement is not approved by the Bankruptcy Court or the Plan
of Reorganization is not confirmed by the Bankruptcy Court on or before June 30,
2020 or does not become effective in accordance with the terms thereof.
Should the Company for any reason withdraw its plea, the indictment herein
referenced shall remain.
For the avoidance of doubt, nothing in this Agreement and this section II.10. is
intended to or shall limit the Company’s right to withdraw its guilty plea as
provided in Cal. Penal Code § 1192.5.
11.          Waiver.  PG&E agrees to waive any objections or challenge to:
(a)          Legality of Grand Jury including:
(b)          Qualifications of Grand Jurors, Cal. Penal Code §§ 893, 894;
(c)          Selection of Grand Jurors, Cal. Penal Code §§ 895-902;
(d)          Impaneling of Grand Jury, Cal. Penal Code §§ 904-913;
(e)          Conduct of Grand Jury Investigations, Cal. Penal Code §§ 939-939.1;
(f)          Grand Jury Finding of the Indictment Cal. Penal Code §§ 940-945;
(g)          PG&E specifically agrees to waive any objection/challenge based
upon the Cal. Penal Code § 943 requirement that names of witnesses examined
before the grand jury be inserted at the foot of the indictment;
Provided that, for the avoidance of doubt, the waiver contained in this Section
II.11 will not be binding on the Company in the event this Agreement is not
accepted and approved by the Butte County Superior Court or the Bankruptcy Court
or if the Company’s plea is withdrawn for any reason stated in Section II.10
above.



III.
MISCELLANEOUS PROVISIONS



1.          Cooperation.  The Parties agree to cooperate in good faith and use
their reasonable best efforts to obtain approval of this Agreement by the
Bankruptcy Court and the Butte County Superior Court.  The Parties further agree
to cooperate in good faith and use reasonable best efforts to incorporate the
provisions of this Agreement into the Plan of Reorganization (or the order
confirming the Plan of Reorganization).  The People agree not to


6

--------------------------------------------------------------------------------



object to, delay, impede, or take any other action to interfere with,
acceptance, confirmation, or implementation of the Plan of Reorganization.
7

--------------------------------------------------------------------------------



IT IS SO STIPULATED AND AGREED:



DATED:  3/17/2020

         

/s/ MICHAEL L. RAMSEY, ESQ.       MICHAEL L. RAMSEY, ESQ.       Butte County
District Attorney      
      For the People
 








DATED:  3/17/2020

         



/s/ BRAD D. BRIAN, ESQ.        BRAD D. BRIAN, ESQ.       MICHAEL R. DOYEN, ESQ.
      MUNGER, TOLLES & OLSON LLP               Counsel for PG&E  










